Order entered October 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00371-CR

                                  GEORGE GUO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F90-20083-W

                                            ORDER
       On September 10, 2013, this Court ordered the Dallas County Clerk to file a

supplemental record containing copies of the warrants issued on February 20, 1992; July 23,

1999; February 10, 2003; April 21, 2003; June 30, 2003; and December 12, 2012. We also

ordered the District Clerk to file the cost bill and accompanying documents. To date, we have

not received a supplemental record containing any of the above documents.

       Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, a supplemental record containing the following:

   •   Copies of the warrants issued on February 20, 1992; July 23, 1999; February 10, 2003;
       April 21, 2003; June 30, 2003; and December 12, 2012; and

   •   A detailed itemization of the costs assessed in this case, including but not limited to,
       specific court costs, fees, and court appointed attorney fees. In accordance with Texas
       Code of Criminal Procedure article 103.001, the cost bill shall be signed by the officer
       who charged the cost or the officer who is entitled to receive payment for the cost. We
       further ORDER that the supplemental clerk’s record include a document explaining any
       and all abbreviations used to designate a particular fee, cost, or court appointed attorney
       fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                    /s/     LANA MYERS
                                                            JUSTICE